          Case 1:19-cv-02514-KBJ Document 29 Filed 08/29/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BRIAN KAREM,

                Plaintiff,
                                                     Case No.: 19-cv-2514 (KBJ)
   v.

DONALD J. TRUMP, in his official capacity
as President of the United States and in his
individual capacity; and STEPHANIE
GRISHAM, in her official capacity as White
House Press Secretary and in her individual
capacity,


                Defendants.

                        DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                        NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants respectfully submit this response to Plaintiff’s August 29, 2019 Notice of

Supplemental Authority, ECF No. 27.

        In that notice, Plaintiff recites the following quotation from Press Secretary Grisham:

        “Before doing something that could potentially get significant media attention, I
        wanted to make sure the president was aware,” Grisham added. “I went to him with
        my recommendation and he asked if I was sure, and I said, yes, I was sure. And he
        said ‘I support you,’ and that was that.”

ECF No. 27-1.

        Plaintiff asserts that this quotation in an article demonstrates that the Press Secretary “was

‘sure’ about her decision to suspend Mr. Karem’s hard pass before she announced her preliminary

decision.” ECF No. 27. But the most natural reading of this quotation is simply that the Press

Secretary was sure about her preliminary decision (the decision to which Ms. Grisham was

apparently referring in the quotation above) before issuing it, not that she had made up her mind

about the final decision when issuing the preliminary decision. That is especially so when the final
         Case 1:19-cv-02514-KBJ Document 29 Filed 08/29/19 Page 2 of 3



decision was issued two weeks later in the form of a 13-page, single-spaced document that

provided substantial additional explanation of the bases for her decision. Government counsel

made essentially this point at Tuesday’s hearing:

               MR. BURNHAM: On the decision-maker point, the only other point
               I wanted to make was -- sorry. Oh, the point about the President
               concurring. So -- so they do have this -- this thing about how in the
               preliminary decision she said that the President was aware and
               concurred. I’m really not sure what the significance of that is. I don’t
               think it’s at all surprising. I mean, the President obviously is the --
               you know, the place where all the authority at the White House
               ultimately resides. And so having one of his senior staff members
               making him aware that that staff member is about to do something
               that will be significant and public and may very well lead to all of
               this, I don’t think there’s anything wrong with that. It certainly
               doesn’t suggest that she’s predetermined the whole process.

Tr. of Aug. 27, 2019 Hearing at 67:12-24.

       As with his August 28, 2019 Notice, ECF No. 26, Plaintiff appears to be attempting to

manufacture discrepancies where they do not exist.
         Case 1:19-cv-02514-KBJ Document 29 Filed 08/29/19 Page 3 of 3




Dated: August 29, 2019              Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    JAMES BURNHAM
                                    Deputy Assistant Attorney General

                                    ERIC R. WOMACK
                                    Assistant Branch Director

                                    /s/ Joseph E. Borson
                                    JOSEPH E. BORSON (Va. Bar No. 85519)
                                    ASHLEY A. CHEUNG (NY Bar No. 5405816)
                                    Trial Attorneys, U. S. Dept. of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L St., NW
                                    Washington, D.C. 20005
                                    Tel. (202) 514-1944
                                    Joseph.Borson@usdoj.gov
                                    Ashley.Cheung@usdoj.gov


                                    Attorneys for Defendants
